Citation Nr: 1636904	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-35 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asbestosis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to October 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for asbestosis and assigned a noncompensable rating.  

The initial rating was increased to 10 percent during the pendency of the appeal, in a December 2013 rating decision.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the proceeding is of record.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the file reveals that further development is required in this case.  

During the July 2016 hearing before the Board, the Veteran indicated that he would submit additional evidence following the hearing and his representative expressly noted that the Veteran did not waive AOJ review of evidence.  Subsequently, the Veteran submitted a relevant, private treatment record without a waiver of review by the AOJ.  Because this evidence is pertinent, was received after the most recent SSOC, and the Veteran did not waive AOJ consideration of this evidence, a remand is required.  38 C.F.R. § 20.1304(c) (2015).  

Further, the most recent VA treatment records are dated in December 2013.  Thus, to ensure that all of the pertinent treatment documents are of record, any outstanding, relevant VA outpatient treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA treatment records dated from December 2013 to the present.  Any response received in conjunction with this request should be recorded in the Veteran's electronic file.

2.  Give the Veteran another opportunity to submit records, or authorization and consent forms in order to obtain records, from any other relevant private treatment provider.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim for a higher initial rating for asbestosis should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all pertinent evidence.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




